DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.

Response to Amendment
This office action is in response to Applicant’s amendment filed 5/24/2022.
Claims 1-2, 9, 12-13, and 19 are amended.
Claims 10 are cancelled.
Claims 21-22 are newly added. 
Claims 1-9 and 11-22 are pending.

Response to Arguments
Applicant’s arguments with respect to amended claims 1 filed 5/24/2022 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the claim limitation “the flat major surface” is indefinite because it is unclear which flat major surface, the “first flat major surface” or the “second flat major surface,” the limitation is referring to. For examination purposes, the limitation can be interpreted as either the “first flat major surface” or the “second flat major surface. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4, 6-7, 11-15, and 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Buchberger (US 2014/0202454).
Regarding claim 1, Buchburger discloses an inhaler component for forming a vapor/air mixture and/or condensation of aerosol (abstract) and a method comprising:
mounting (“supporting”) a sheetlike composite (10; Fig. 7) comprising a wick (“at least one first wick”) and an electrical heating element (“at least one first heater”) (para. 35) on a front side (11a; see Fig. 7; “first flat major surface”) of a carrier plate/printed circuit board (11; “support plate”) in an inhaler component (2; Fig. 2; “e-vaping section”), the carrier plate (11) having the front side (11a; “first flat major surface”) and a back side (11b; Fig. 7; “second flat major surface”) forming opposing sides of the carrier plate (see Fig. 7);
the wick taking up (“transfer”) liquid material (18; “pre-vapor formulation”) from a liquid container (19; “reservoir”) (para. 50) and supplies the heating element with the liquid material (abstract);
electrically contacting end regions of the sheetlike composite on a printed conductor track (13) of the carrier plate having insertion tongues (8a; see Fig. 3a, 4a; “terminal”) which receive electrical energy from a battery (6;” power supply”) (see para. 34, 37); and
positioning the circuit board on the liquid container (para. 39; see Fig. 10) nearer a downstream end than an upstream end relative to the normal direction of airflow (see arrow in Fig. 9; para. 46), the front side and the back side being transverse to the normal direction of airflow (see Fig. 8-9). 

    PNG
    media_image1.png
    497
    739
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    565
    530
    media_image2.png
    Greyscale

Regarding claim 2, Buchburger discloses the carrier plate is a printed circuit board (11; para. 36; “printing”) which includes conductor tracks (13; “conductive circuit”) on both sides of the circuit board (para. 37). 

Regarding claim 3, Buchburger discloses contacting (“connecting”) the end segments (10a, 10b; “at least two pins”) to the printed conductor tracks of the circuit board (para. 36), each of the end segments extend from the conductor track and are connected to the composite (see Fig. 4b).

Regarding claim 4, Buchburger discloses that the two insertion tongues (8a) channel the electrical energy to the conductor tracks (13) and then to the end segments (10a, 10b) (para. 36-37).

Regarding claim 6, Buchburger discloses the heater is positioned nearer the downstream end than the upstream end (see Fig. 10).

Regarding claim 7, Buchburger discloses a housing (3; “outer housing”) enclosing the composite (10) including the wick and the heater, the carrier plate (11), and the liquid container (19) (see Fig. 8-9).

Regarding claim 11, Buchburger discloses the front side (11a) and the back side (11b) is perpendicular to the normal direction of airflow (see Fig. 9). 

Regarding claim 12, Buchburger discloses the carrier plate (11) has a large recess (12; para. 36; Fig. 7; “orifice”) traversing form the front side (11a) to the back side (11b) (see Fig. 8), the recess being upstream of the composite (10; see Fig. 8) having the heater and the wick relative to the normal direction of airflow (see Fig.8-9). 

Regarding claim 13, Buchburger discloses the carrier plate (11) has a large recess (12; para. 36; Fig. 7; “orifice”), wherein pressure equalization occurs such that a quantity of air is replaces a quantity of liquid material removed from the liquid container via the vent groove (25) and the vent opening (21) (para. 50; “airflow to travel through the support plate to the at least one first heater”). 

Regarding claim 14, Buchburger discloses the carrier plate (11) is positioned upstream of the composite (10) relative to the normal direction of airflow (see Fig. 8-9).

Regarding claim 15, Buchburger discloses the composite (10) including the wick and the heater, and the carrier plate (11) are enclosed within a housing (3; see Fig. 8; “first outer housing”), and a battery (6; “power supply”) is enclosed in a main housing (5; see Fig. 1-2; para. 32; “second outer housing”), and allowing the inhaler part and inhaler component to be separated from each other (para. 33; see Fig. 2) and electrically contacting end regions of the sheetlike composite on a printed conductor track (13) of the carrier plate having insertion tongues (8a; see Fig. 3a, 4a; “terminal”) which receive electrical energy from a battery (6;” power supply”) (see para. 34, 37).

Regarding claims 21-22, Buchburger discloses that an entirety of the front side (11a) and the back side (11b) of the carrier plate (11) is flat (see Fig. 7-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cyphert et al. (US 2013/0319431) in view of Buchberger (US 2014/0202454). 
Regarding claim 1, Cyphert discloses an electronic cigarette (abstract) and a method of forming the electronic cigarette comprising:
holding and fixing (para. 16; equivalent to supporting) a heating element (45; Fig. 1; equivalent to at least one first heater) on the top of the T-shaped second seal (60; para. 16; equivalent to a first side of a flat major surface of a support plate), and contacting a cotton or fiber material (65) with the heating element (para. 17) and positioning the fiber material by the second seal (para. 18; interpreted as supporting at least a first portion of the wick on the first side of the flat major surface of the support plate); 
the fiber material can carry or transfer fluid (40; equivalent to a reservoir) from the second chamber to the heating element (para. 17; equivalent to configuring the at least one first wick to transfer a pre-vapor formulation from the reservoir to the at least one first heater);
	connecting a cathode wire (90) from the circuit board to the cathode side of a battery (35; equivalent to a power supply) which then connects a first end of the heating element by extending through the tube (55) (para. 21), and connecting an air pressure switch wire (95) to the second end of the heating element (para. 21) (the connection of the cathode wire and air pressure switch wire form an electrical connection between the heater and the battery); and
	partitioning a second (25) and third (30) chamber via the second seal (para. 16; see Fig. 1), wherein air passes from the first chamber into the third chamber through the tube (55; paras. 15, 25), wherein the second seal (60) is positioned nearer a downstream end than an upstream end of the fluid (40) relative to the normal direction of airflow through the second and third chambers (25, 30; see annotated Fig. 1 below); the flat major surface of the support plate being transverse to the normal direction of airflow (see annotated Fig. 1 below). 
	Additionally, Cyphert discloses a printed circuit board or chip (70) mounted on a distal end of the electronic cigarette (see Fig. 1).
	 

    PNG
    media_image3.png
    436
    980
    media_image3.png
    Greyscale

	However, Cyphert is silent as to the at least one first heater and the at least one portion of at least one first wick being supported on the first flat major surface of the support plate. 
Buchburger teaches an inhaler component for forming a vapor/air mixture and/or condensation of aerosol (abstract) comprising: mounting (“supporting”) a sheetlike composite (10; Fig. 7) comprising a wick (“at least one first wick”) and an electrical heating element (“at least one first heater”) (para. 35) on a front side (11a; see Fig. 7; “first flat major surface”) of a carrier plate/printed circuit board (11; “support plate”) in an inhaler component (2; Fig. 2; “e-vaping section”), the carrier plate (11) having the front side (11a; “first flat major surface”) and a back side (11b; Fig. 7; “second flat major surface”) forming opposing sides of the carrier plate (see Fig. 7). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the T-shaped seal of Cyphert for the printed circuit board of Buchburger in order to achieve a more compact arrangement (Buchburger; abstract, para. 12) and wherein the heating currents can be transported mostly free of loss (Buchburger; para. 15). 

Regarding claim 2, modified Cyphert discloses the carrier plate is a printed circuit board (Buchburger; 11; para. 36; “printing”) which includes conductor tracks (Buchburger; 13; “conductive circuit”) on both sides of the circuit board (Buchburger; para. 37). 

Regarding claim 3, modified Cyphert discloses contacting (“connecting”) the end segments (Buchburger; 10a, 10b; “at least two pins”) to the printed conductor tracks of the circuit board (Buchburger; para. 36), each of the end segments extend from the conductor track and are connected to the composite (Buchburger; see Fig. 4b).

Regarding claim 4, modified Cyphert discloses that the two insertion tongues (Buchburger; 8a) channel the electrical energy to the conductor tracks (Buchburger; 13) and then to the end segments (Buchburger; 10a, 10b) (Buchburger; para. 36-37).

Regarding claim 5, modified Cyphert discloses that the heating element is made of a platinum, nickel, chromium alloy, or iron chromium aluminum alloy wire (para. 13) and contacts a first segment fiber material (para. 17), wherein the heating element is in the form of a coil wrapped around the first segment of the fiber material (see Fig. 1). 

Regarding claim 6, modified Cyphert discloses that the heater (45) is positioned on the downstream end of the reservoir (40). 

Regarding claim 7, modified Cyphert discloses containing that the heater (45), fiber material (65), the second seal (60), and reservoir (40) within a cylindrical casing (15; para. 12). 

Regarding claim 8, modified Cyphert discloses locating a portion of a tube (55) within the cylindrical casing (15; see Fig. 1), wherein the reservoir (40) is contained in an annulus between the tube and cylindrical casing (see Fig. 1). 

Regarding claim 9, modified Cyphert discloses including (para. 23) a second sealing tube (105; equivalent to a gasket) which contacts the entire perimeter of the tube (55; para. 23) and engaging the second flat major surface of the carrier plate (which replaces the second seal 60 as modified by Buchburger; see Fig. 1), the second sealing tube and the second seal defines the downstream end of the reservoir (40; see Fig. 1).

Regarding claim 11, modified Cyphert discloses that the flat major surface of the carrier plate (which replaces the second seal 60 as modified by Buchburger; see Fig. 1) extends in the radial direction of the apparatus (see annotated Fig. 1 above), and the normal direction of airflow extends along the longitudinal axis of the apparatus (see annotated Fig. 1 above). Therefore, the normal direction of airflow is perpendicular to the flat major surface of the second seal. 

Regarding claims 12-13, modified Cyphert discloses the carrier plate (Buchburger; 11) has a large recess (Buchburger12; para. 36; Fig. 7; “orifice”) traversing form the front side (Buchburger; 11a) to the back side (Buchburger; 11b) (Buchburger; see Fig. 8) the orifice being directly upstream of the heater (45; see Fig. 1) and the first segment of the fiber material (65; see Fig. 1) relative to the normal direction of airflow (see annotated Fig. 1 above).
Regarding claim 14, modified Cyphert discloses positioning (see Fig. 1) the carrier plate (which replaces the second seal 60 as modified by Buchburger; see Fig. 1) to be upstream of the first heater (45) relative to the normal direction of airflow (see annotated Fig. 1 above). 

Regarding claim 15, modified Cyphert discloses wherein the heater (45), fiber material (65) second seal (60) reservoir (40) and battery (35) are enclosed in the cylindrical casing (15). Moreover, Cyphert discloses that the electronic cigarette is disposable (para. 26). 
However, Cyphert is silent as to enclosing the at least one heater, the at least one wick, the support plate, and reservoir in a first housing, and enclosing the power supply in a second outer housing; and configuring the power section to be connectable to the e-vaping section so that the terminal is electrically and operationally connected to the at least one first heater. 
Buchburger further teaches Buchburger discloses the composite (10) including the wick and the heater, and the carrier plate (11) are enclosed within a housing (3; see Fig. 8; “first outer housing”), and a battery (6; “power supply”) is enclosed in a main housing (5; see Fig. 1-2; para. 32; “second outer housing”), and allowing the inhaler part and inhaler component to be separated from each other (para. 33; see Fig. 2) and electrically contacting end regions of the sheetlike composite on a printed conductor track (13) of the carrier plate having insertion tongues (8a; see Fig. 3a, 4a; “terminal”) which receive electrical energy from a battery (6;” power supply”) (see para. 34, 37).
	It would have been obvious to said skilled artisan to have modified Cyphert’s heater, fiber material, carrier plate to be enclosed in a housing and modified Cyphert’s battery to be enclosed in a second housing, the two housing being connectable to each other as in Buchburger because (a) Cyphert suggests the electronic cigarette is disposable (para. 26), and (b) such a modification allows the inhaler component with the liquid material to be disposable (Buchburger; para. 33). 

Regarding claim 16, modified Cyphert discloses the fiber material (65) having a second segment located in the second chamber (para. 17), the fiber material having opposing ends extending in to the reservoir (40) (see Fig. 1). 


Regarding claim 17, modified Cyphert discloses containing that the heater (45), fiber material (65), the second seal (60), and reservoir (40) within a cylindrical casing (15; para. 12); and
locating a portion of a tube (55) within the cylindrical casing (15; see Fig. 1), wherein the reservoir (40) is contained in an annulus between the tube and cylindrical casing (see Fig. 1), and wherein the fiber material is U-shaped (see Fig. 1).

Regarding claim 21-22, modified Cyphert discloses that an entirety of the front side (Buchburger; 11a) and the back side (Buchburger; 11b) of the carrier plate (Buchburger; 11) is flat (Buchburger; see Fig. 7-8).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cyphert et al. in view of Buchberger as applied to claim 1 above, and further in view of Liu (US 2013/0319407).
Regarding claim 20, modified Cyphert discloses the method as discussed above with respect to claim 1 including the fiber material (65; equivalent to a second wick).
However, Cyphert is silent as to a first wick including a first end extending into the reservoir; defining an orifice in the flat major surface of the support plate, the first wick including a second end traversing through the orifice; and connecting the second end of the first wick to the second wick, the first wick and second wick being filamentary wicks that collectively are T-shaped. 
Liu teaches an electronic cigarette (abstract) comprising a tobacco liquid guide piece (23; interpreted as a first wick) including an absorption end (231; interpreted as a second end) shaped like a column (Paragraph 59) and an effusion end (232; interpreted as a first end) shaped like a cone having its outer diameters gradually increased (Paragraph 59; see Fig. 9) and extending into the liquid storage member (223; interpreted as a reservoir), a fiber piece (212; interpreted as a second wick), and a cup cover (226; interpreted as a support plate) defining a duct (2261; interpreted as an orifice); wherein the effusion end abuts against the top surface of the liquid storage member (223) which penetrates and is absorbed by the fiber piece (212) (para. 59), and the liquid guide piece (23) and fiber piece (212) forming a T-shape (see Fig. 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a tobacco liquid guide piece as in Liu and fluidly connecting the tobacco liquid guide piece to the fiber material of Cyphert in order to improve performances of guiding and sealing tobacco liquid while also allowing tobacco liquid to be repeatedly added (Liu; para. 4). 

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712